720 S.E.2d 669 (2012)
MUSSA
v.
PALMER-MUSSA.
No. 10A12-1.
Supreme Court of North Carolina.
January 26, 2012.
Steven K. Griffith, for Mussa, Juma.
*670 Matthew Nis Leerberg, Raleigh, for Palmer-Mussa.
The following order has been entered on the motion filed on the 26th of January 2012 by Defendant:
"Motion Allowed by order of the Court in conference, this the 26th of January 2012."
Defendant shall have up to and including the 17th day of February 2012 to file and serve his/her brief with this Court.